Citation Nr: 0017217	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-18 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
duodenal ulcer condition, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to September 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the RO.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the veteran was afforded a VA examination for 
stomach, duodenum and peritoneal adhesions in August 1998; 
however, it is unclear as to whether the veteran's claims 
file was available for review prior to the examination.  In 
addition, the examination report did not address all of the 
rating criteria contained in the applicable Diagnostic Code 
7305.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

As a result, the Board finds that a contemporaneous 
examination of the veteran to determine the current severity 
of his service-connected duodenal ulcer condition, as well as 
association with the claims file of any records of treatment 
or evaluation for the manifestations of such disability, 
would materially assist in the adjudication of the veteran's 
claim.  

Furthermore, the Board notes that, in October 1999, the RO 
forwarded the veteran's appeal to the Board.  In November 
1999, the Board received additional evidence from the veteran 
in the form of VA outpatient treatment reports.  This 
evidence was not accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304(c) (1999).  Thus, it must be referred 
back to the RO for initial consideration.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected duodenal ulcer 
condition since August 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
duodenal ulcer condition.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should identify the 
symptomatology related to the service-
connected duodenal ulcer condition and 
describe the severity and frequency of 
the veteran's symptoms.  Specifically, 
the examiner should address whether the 
service-connected duodenal ulcer 
condition is manifested by pain which is 
only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia or weight loss 
productive of definite impairment of 
health.  In addition, the examiner should 
provide an opinion concerning the effect 
of the duodenal ulcer condition on the 
veteran's industrial adaptability.  A 
complete rationale for the opinions 
expressed should be provided.  

3.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


